Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are currently pending in this instant application for examination.

Withdrawal of Allowability
The indicated allowability of claims 1-21 is withdrawn in view of the newly discovered reference(s) to Denis et al. (US 9,718,141 B2).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denis et al.(US 9,718,141 B2).
Regarding claim 1, US Pat. 9718141 to Denis et al. discloses a generator interface system (Fig. 3, elements 12 and 30) comprising:
a remote generator interface controller (30) comprising a radio wave receiver/transmitter (see Col. 6, lines 6 – 10); and a generator interface device (Fig. 4, element 66 in communication with generator 50) comprising a radio wave 
 	The term “generator operation information” is broad enough that a generator diagnostic code can read on the limitation.  Even if the term is viewed in a more narrow manor, the act of simply transmitting operation information such as generator speed and power produced to the remote control device for display would not be considered patentable.
Regarding claim 2, the remote generator interface controller 30 further comprises a screen (see Fig. 8) that displays the generator operation information.
Regarding claim 3, the remote generator interface controller 30 further comprises one or more interface buttons on the screen (see Fig. 8).

Allowable Subject Matter
Claims 13-20, 26-28 are allowed.
Claims 4-12, 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art reference in the form PTO-892 is as being state of art at the time the invention was made.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T VO whose telephone number is (571)272-4854.  The examiner can normally be reached on M-Thrs. 6:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOGAN M KRAFT can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

06/17/2021
/HIEU T VO/Primary Examiner, Art Unit 3747